DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
 Response to Amendment
The amendment filed 10/05/2021 has been entered. Applicant has amended claims 1, 4, 11, and 15. Applicant has canceled 14-15 and 19-22. No new claims have been added. Claims 1-13 and 16-18 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 10/05/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 1.
	The examiner notes that Ouchi(JP 2004033587A) teaches of an endoscopic device having a cover with a portion that is uniformly thicker that a portion in front of the imaging system, which is shown in Fig. 3. In addition the angle of the light, the two different thickness, and the distance recited in claim 1 are all taught by Ouchi to prevent the light from entering the objective 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 6, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004033587A to Ouchi.
Regarding claim 1, Ouchi discloses  in Fig. 3 an endoscope comprising: 
	a cannula for inserting into a patient's body (page 1 -reference numeral 1 denotes a distal end portion of an endoscope insertion portion flexible tube); 
	one and only one cover made from a material that extends over an entire distal end of the cannula (page 2 -a substantially cap-shaped tip cover 12 made of an elastic material such as vinyl chloride resin or flexible epoxy resin for covering the main body 2 is attached), wherein the (see Examiner’s annotated Fig. 3); 
	a light source inside the cannula configured to deliver light into the cover (Fig. 3-light guide fiber bundle 7), at least some of which passes through the cover to illuminate an inspection site inside the patient's body (page 2 - the illumination light emitted from the illumination window passes between the back surface of the covering cover and the surface of the insertion portion, so that the annular light shielding portion is pressed against the distal end surface of the insertion portion.); and 
	an imaging system disposed inside the cannula configured to receive light that has been reflected off the inspection site in the patient's body and returned to the endoscope through the cover (Fig. 3-objective optical system 5 & image guide fiber bundle 6); 
	wherein, during operation, a portion of the light that is delivered by the light source into the cover is internally reflected at the outer surface of the cover to travel back toward the inner surface of the cover (page 2 - The illumination light emitted from the illumination window passes between the back surface of the covering cover and the surface of the insertion portion);
	wherein an imaging system portion of the cover in front of the imaging system has a uniform first thickness that is thicker (Fig. 3-  transparent window 13) than a light source portion of the cover having a uniform second thickness in front of the light source (Fig. 3-  transparent window 14); and 
	wherein the light source, the cover, and the imaging system are configured relative to one another such that none of the light that is internally reflected at the outer surface of the cover and travels back toward the inner surface of the cover reaches an optical input of the imaging system directly, that is, without being further internally reflected (page 2 - the phenomenon that the illumination light emitted from the illumination window 4 reaches the observation window 3 through the back surface of the tip cover 12 and the tip body 2 is completely blocked by the annular light shielding portion 16); and 
	wherein a) an angle at which the light is delivered by the light source into the cover (page 1 - illumination light emitted from the illumination window does not leak into the observation window; the examiner notes “an angle” is broad and can encompass any part and does not define any particular boundaries)  b) the first thickness (Fig. 3-  transparent window 13), c) the second thickness (Fig. 3-  transparent window 14), and d) a distance between an optical exit of the light source and the optical entrance of the imaging system (The term “a distance” is broad and can encompass any part and does not define any particular boundaries; page 2 -  the phenomenon that the illumination light emitted from the illumination window 4 reaches the observation window 3 through the back surface of the tip cover 12 and the tip body 2 is completely blocked by the annular light shielding portion 16) are configured to prevent the light that is internally reflected at the outer surface of the cover and travels back toward the inner surface of the cover from reaching an optical input of the imaging system directly off of the internal reflection (page 1- it is possible to prevent a phenomenon in which the illumination light emitted from the illumination window is repeatedly reflected within the thickness of the covering cover and enters the observation window).


    PNG
    media_image1.png
    466
    514
    media_image1.png
    Greyscale

Although the embodiment of Fig. 3 of Ouchi does not expressly teach a cover made from a transparent or translucent material, Ouchi further teaches a cover made from a transparent or translucent material (page 1 there is one in which only the portion facing the illumination window and the portion facing the observation window are formed transparently and the other portions are formed opaque).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of the embodiment of Fig. 3 of Ouchi to be made from a transparent or translucent material, as seen above in the teaches of Ouchi.  It would have been advantageous to make the combination in order to prevent a phenomenon in (page of Ouchi).
Regarding claim 2, Ouchi teaches the claimed invention as discussed above concerning claim 1, and Ouchi further discloses wherein the relative configuration of the cover, the light source, and the imaging system is solely responsible for ensuring that none of the light that is internally reflected at the outer surface of the cover reaches an optical input of the imaging system directly (page 2- the tip body 2 is completely blocked by the annular light shielding portion 16; Fig. 3 - light guide fiber bundle 7 &  objective optical system 5).
Regarding claim 5, Ouchi teaches the claimed invention as discussed above concerning claim 2, and Ouchi further discloses wherein the cover is made from two or more pieces that are adhered or otherwise secured to one another (Fig. 3- tip cover 12, and transparent windows 13 and 14; [0015] – page 2 - transparent windows 13 and 14 are provided in a portion facing the observation window 3 and a portion facing the illumination window 4 in a watertight manner).
Regarding claim 6, Ouchi teaches the claimed invention as discussed above concerning claim 1, and Ouchi further discloses wherein the cover is coupled to the cannula in a manner that prevents fluids outside the endoscope from entering or reaching the light source, but allows all of the light from the light source that exits the outer surface of the cover to reach and illuminate the inspection site (page 1 - a measure for this, a watertight covering cover that can be removed from the insertion portion of the endoscope is provided).
Regarding claim 7, Ouchi teaches the claimed invention as discussed above concerning claim 6, and Ouchi further discloses further configured such that none of the light that exits the outer surface of the cover hits or is blocked by any portion of the endoscope, including the (Fig. 3; page 2 - The illumination light emitted from the illumination window passes between the back surface of the covering cover and the surface of the insertion portion).
Regarding claim 11, Ouchi teaches the claimed invention as discussed above concerning claim 1, and Ouchi further discloses wherein the cover is configured to define at least one cavity that faces an interior of the endoscope (see examiner’s annotated Fig. 3; page 2- A substantially cap-shaped tip cover 12 made of an elastic material such as vinyl chloride resin or flexible epoxy resin for covering the main body 2 is attached).

    PNG
    media_image2.png
    491
    422
    media_image2.png
    Greyscale

Regarding claim 12, Ouchi teaches the claimed invention as discussed above concerning claim 11, and Ouchi further discloses wherein the light source extends into the cavity (see examiner’s annotated Fig. 3).

    PNG
    media_image2.png
    491
    422
    media_image2.png
    Greyscale

Claims 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004033587A to Ouchi and in further view of WO2014188147A1 to Jeffrey et al. (hereinafter “Jeffrey”).
Regarding claim 3, Ouchi teaches the claimed invention as discussed above concerning claim 2, and but Ouchi does not expressly wherein no portion of the cover, through which the light that is internally reflected at the outer surface of the cover and travels back toward the inner surface of the cover travels, is made from a material that is not translucent or transparent.
However, Jeffrey teaches of an analogous endoscopic device wherein no portion of the cover, through which the light that is internally reflected at the outer surface of the cover and travels back toward the inner surface of the cover travels, is made from a material that is not translucent or transparent (page 2- The cap 32 is preferably moulded entirely of an optically-transparent plastics material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Ouchi so that no portion of the cover (page of Jeffery).
Regarding claim 4, Ouchi teaches the claimed invention as discussed above concerning claim 2, but Ouchi does not expressly teach wherein the cover is formed as a single piece of the translucent or transparent material.
However, Jeffrey teaches of analogous endoscopic device wherein the cover is formed as a single piece of the translucent or transparent material (page 2- The cap 32 is preferably moulded entirely of an optically-transparent plastics material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Ouchi so that the cover is formed as a single piece of the translucent or transparent material, as taught by Jeffery. It would have been advantageous to make the combination in order to provide a window for the imaging unit (page of Jeffery).
Regarding claim 10, Ouchi discloses the claimed invention as discussed above concerning claim 1, but Ouchi does not expressly teach wherein the cover is a single-piece of translucent or transparent material.
However, Jeffrey teaches of analogous endoscopic device wherein the cover is a single-piece of translucent or transparent material (page 2 - The cap 32 is preferably moulded entirely of an optically-transparent plastics material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Ouchi so that the cover is a single-piece of translucent or transparent material, as taught by Jeffery. It would have been (page 2 of Jeffery).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP2004033587A to Ouchi and in further view of U.S. Patent No. 8,777,847 to Sato.
Regarding claim 8, Ouchi teaches the claimed invention as discussed above concerning claim 1, and Ouchi further discloses wherein the light source comprises a light guide or a bundle of optical fibers configured to deliver the light (Fig. 3 - light guide fiber bundle 7), but Ouchi does not expressly teach the light produced by a remote light generating device.
However, Sato teaches of an analogous endoscopic device wherein the light source comprises a light guide or a bundle of optical fibers configured to deliver the light produced by a remote light generating device (Fig. 5 - light guide fiber bundle 33; Col. 1, lines 29-33 - A general endoscope device includes an endoscope and a light source device, which is an external device of the endoscope. Illumination light emitted by the light source device is supplied to a light guide provided in the endoscope).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source of Ouchi to include a light guide or a bundle of optical fibers configured to deliver the light produced by a remote light generating device, as taught by Sato. It would have been advantageous to make the combination in order to transmit light and emit the transmitted light on a distal end of the endoscope (Col. 1, lines 29-37 of Sato).
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP2004033587A to Ouchi, and in further view of JP-2004208960-A to Watanabe (all citations from the translation provided).
Regarding claim 9, modified Ouchi teaches the claimed invention as discussed above concerning claim 8, but Ouchi does not expressly teach further comprising: an optical adhesive between a distal end of the light guide or the bundle of optical fibers and the inner surface of the cover.
However, Watanabe teaches of an analogous endoscopic device including an optical adhesive between a distal end of the light guide or the bundle of optical fibers and the inner surface of the cover ([0047] - a light guide receiver having a substantially rectangular groove is provided on the outer peripheral portion of the first distal end tubular member 50, in which an end of the light guide 31 whose cross section is formed into a substantially rectangular shape with an adhesive or the like is arranged).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light guide Ouchi to include an optical adhesive between a distal end of the light guide and the inner surface of the cover, as seen in the teachings of Watanabe. It would have been advantageous to make the combination in order to ensure water tightness so that water does not enter the inside of the endoscope ([0024] of Watanabe).
Regarding claim 13, Ouchi discloses the claimed invention as discussed above concerning claim 12, but Ouchi does not expressly teach wherein a distal end of the light source is adhered to a bottom surface of the cavity.
However, Watanabe teaches of an analogous endoscopic device wherein a distal end of the light source is adhered to a bottom surface of the cavity ([0047] - a light guide receiver having a substantially rectangular groove is provided on the outer peripheral portion of the first distal end tubular member 50, in which an end of the light guide 31 whose cross section is formed into a substantially rectangular shape with an adhesive or the like is arranged).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light guide of Ouchi to include the adhesive, as seen in the teachings of Watanabe, to adhere the light guide to a bottom surface of the cavity. It would have been advantageous to make the combination in order to ensure water tightness so that water does not enter the inside of the endoscope ([0024] of Watanabe).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004033587A to Ouchi and in further view of U.S. Patent No. 4,942,867 to Takahashi and JP-2004208960-A to Watanabe.
Regarding claim 16, Ouchi teaches the claimed invention as discussed above concerning claim 1, and but Ouchi does not expressly teach wherein the cover comprises: 
a first piece of the translucent or transparent material that is uniform in thickness across its entire extent (Fig. 2 – transparent cover 30); 
a second piece of the translucent or transparent material that is thicker than the first piece, yet still uniform in thickness across its entire extent; and 
an optical adhesive to secure the second portion to the first piece, wherein the second piece is substantially centered relative to the first piece and only partially covers the first piece.
However Takahashi teaches in Fig. 11 of an analogous endoscopic device including 
a first piece of the translucent or transparent material that is uniform in thickness across its entire extent (Fig. 11-transparent thin film 84); 
a second piece of the translucent or transparent material that is thicker than the first piece, yet still uniform in thickness across its entire extent (Fig. 11-cover glass 76); 
(Fig. 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ouchi to include the first and second piece of transparent material, as seen above in the teachings of Takashi.  It would have been advantageous to make the combination in order to prevent water from leaking into the endoscope (Col. 7, lines 25-30).
Additionally, Watanabe teaches of an analogous endoscopic device including an optical adhesive to secure the second portion to the first portion ([0047] - a light guide receiver having a substantially rectangular groove is provided on the outer peripheral portion of the first distal end tubular member 50, in which an end of the light guide 31 whose cross section is formed into a substantially rectangular shape with an adhesive or the like is arranged).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ouchi, as modified by Takahashi, to include the adhesive to secure the second piece to the first piece, as seen in the teachings of Watanabe. It would have been advantageous to make the combination in order to ensure water tightness so that water does not enter the inside of the endoscope ([0024] of Watanabe).
Regarding claim 17,
However, Watanabe teaches in Fig. 3 of an analogous endoscopic device wherein a distal end of the light source is adhered to a part of the first piece of translucent or transparent material (Fig. 3; [0047] - a light guide receiver having a substantially rectangular groove is provided on the outer peripheral portion of the first distal end tubular member 50, in which an end of the light guide 31 whose cross section is formed into a substantially rectangular shape with an adhesive or the like is arranged).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light guide of Ouchi, as modified by Takahashi and Watanabe, to utilize a distal end of the light source adhered to a part of the first piece of translucent or transparent material, as seen in the teachings of Watanabe. It would have been advantageous to make the combination in order to ensure water tightness so that water does not enter the inside of the endoscope ([0024] of Watanabe).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi and in further view of U.S. Patent No. 6,328,691 to Rudischhauser.
Regarding claim 18, Ouchi teaches the claimed invention as discussed above concerning claim 1, but Ouchi does not expressly teach wherein the cover is coupled to the cannula via a soldered connection.
However, Rudischhauser teaches of an analogous endoscopic device wherein the cover is coupled to the cannula via a soldered connection ([Col. 1, line 67 – Col. 2, lines 1-5] - a ring-shaped layer suitable for soldering is applied to at least one end surface of the window or windows … for additionally joining the window to the outer tube… by means of a solder layer).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the cover and cannula of (Abstract of Rudischhauser).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.S./            Examiner, Art Unit 3795   

/MICHAEL J CAREY/            Supervisory Patent Examiner, Art Unit 3795